Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 1 of 20




              EXHIBIT 1
     Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 2 of 20



 1   J. DAVID HADDEN (CSB No. 176148)
     dhadden@fenwick.com
 2   SAINA S. SHAMILOV (CSB No. 215636)
     sshamilov@fenwick.com
 3   MELANIE L. MAYER (admitted pro hac vice)
     mmayer@fenwick.com
 4   PHILLIP J. HAACK (CSB No. 262060)
     phaack@fenwick.com
 5   RAVI R. RANGANATH (CSB No. 272981)
     rranganath@fenwick.com
 6   CHIEH TUNG (CSB No. 318963)
     ctung@fenwick.com
 7   FENWICK & WEST LLP
     Silicon Valley Center
 8   801 California Street
     Mountain View, CA 94041
 9   Telephone:     650.988.8500
     Facsimile:     650.938.5200
10
     Counsel for AMAZON.COM, INC. and
11   AMAZON WEB SERVICES, INC.

12
                               UNITED STATES DISTRICT COURT
13
                             NORTHERN DISTRICT OF CALIFORNIA
14
                                      SAN JOSE DIVISION
15

16   IN RE: PERSONAL WEB TECHNOLOGIES,           Case No. 5:18-md-02834-BLF
     LLC ET AL., PATENT LITIGATION
17
                                                 Case No.: 5:18-cv-00767-BLF
     AMAZON.COM, INC. and AMAZON WEB
18   SERVICES, INC.,                             SECOND SET OF
19                   Plaintiffs,                 INTERROGATORIES OF
          v.                                     AMAZON.COM, INC. AND AMAZON
20                                               WEB SERVICES, INC. TO
     PERSONALWEB TECHNOLOGIES, LLC and           PERSONALWEB TECHNOLOGIES,
     LEVEL 3 COMMUNICATIONS, LLC,
21                                               LLC
                     Defendants.
22

23

24

25

26

27

28
     AMAZON’S SECOND SET OF                                    CASE NO.: 5:18-md-02834-BLF
     INTERROGATORIES TO PERSONALWEB                             CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 3 of 20



 1          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Amazon.com, Inc. and

 2   Amazon Web Services, Inc. (collectively, “Amazon”) request that PersonalWeb Technologies,

 3   LLC (“PersonalWeb”) answer the following interrogatories separately and fully, in writing and

 4   under oath, within thirty (30) days from the date of service of these interrogatories, at the offices

 5   of Fenwick & West LLP, Silicon Valley Center, 801 California Street, Mountain View, CA, 94041.

 6   These interrogatories are intended to be continuing in nature and should be supplemented, as re-

 7   quired, pursuant to Federal Rule of Civil Procedure 26(e). These interrogatories should be an-

 8   swered in accordance with the definitions and instructions set forth below.

 9                                             DEFINITIONS

10          1.      The terms “you” or “PersonalWeb” means PersonalWeb Technologies LLC, and its

11   predecessors, parents, subsidiaries, divisions, officers, employees, agents, and attorneys, and each

12   person acting or purporting to act on their behalf or under their control.

13          2.      The term “Amazon” means Amazon.com, Inc. and Amazon Web Services, Inc., in-

14   cluding, without limitation, all predecessors, parents, subsidiaries, divisions, officers, employees,

15   agents, and attorneys of Amazon.com, Inc. and Amazon Web Services, Inc., and each person acting

16   or purporting to act on their behalf or under their control.

17          3.      The term “’791 patent” means U.S. Patent No. 5,978,791.

18          4.      The term “’442 patent” means U.S. Patent No. 6,928,442.

19          5.      The term “’310 patent” means U.S. Patent No. 7,802,310.

20          6.      The term “’544 patent” means U.S. Patent No. 7,945,544.

21          7.      The term “’420 patent” means U.S. Patent No. 8,099,420.

22          8.      The term “patents-in-suit” means, collectively, the ’791 patent, the ’442 patent, the

23   ’310 patent, the ’544 patent, and the ’420 patent. Requests referring to “each of the patents-in-suit”

24   (or “each asserted claim in the patents-in-suit”) require responsive information for each of the ’791

25   patent, the ’442 patent, the ’310 patent, the ’544 patent, and the ’420 patent.

26

27

28
      AMAZON’S SECOND SET OF                           1                     CASE NO.: 5:18-md-02834-BLF
      INTERROGATORIES TO PERSONALWEB                                          CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 4 of 20



 1           9.      The term “related patents/applications” means any and all patents, patent applica-

 2   tions and/or patent publications that (i) claim priority from any of the patents-in-suit, (ii) are iden-

 3   tified as a basis for priority for any of the patents-in-suit, or (iii) claim priority to any application

 4   to which any of the patents-in-suit claims priority.

 5           10.     The term “asserted claim(s)” means any and all claims of the patents-in-suit that

 6   PersonalWeb contends Amazon infringes.

 7           11.     The term “invalidated claim(s)” means any claim of a related patent or related ap-

 8   plication found invalid in any proceeding, including but not limited to the following claims: U.S.

 9   Patent No. 7,802,310 claim 70; U.S. Patent No.7,945,544 claim 1; U.S. Patent No.5,978,791 claims

10   1, 2, 3, 4, 29, 30, 31, 32, 33, and 41; U.S. Patent No. 6,415,280 claims 36 and 38; U.S. Patent No.

11   7,945,539 claims 10, 21, and 34; U.S. Patent No. 7,949,662 claim 30; U.S. Patent No. 8,001,096

12   claims 1, 2, 81, and 83.

13           12.     The term “materially alter the question of invalidity” is defined as that term is used

14   in Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333 (Fed. Cir. 2013).

15           13.     The term “document” has the broadest meaning accorded to that term by Fed. R.

16   Civ. P. 34(a) and includes, but is not limited to, all of the items defined in Fed. R. Evid. 1001, and

17   all preliminary and final drafts of any such item.

18           14.     The terms “relate to,” “relates to,” “related to,” “relating to,” “referring to,” “per-

19   taining to,” “pertain to,” and “regarding” mean constitute, include, comprise, consist of, refer, re-

20   flect, discuss, show, state, explain, contradict, provide context to, evidence, concern or be in any

21   way logically or factually connected with the matter discussed or identified.

22           15.     “Identify,” when used with respect to any natural person, means to state the person’s

23   full name, present or last-known address, telephone number, position/occupation, and employer.

24           16.     “Identify,” when used with respect to any legal entity (such as a corporation, com-

25   pany, or person other than a natural person), means to state the entity’s name, the place of incorpo-

26   ration or organization, the principal place of business, and the nature of the business conducted by

27   that legal entity.

28
      AMAZON’S SECOND SET OF                              2                     CASE NO.: 5:18-md-02834-BLF
      INTERROGATORIES TO PERSONALWEB                                             CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 5 of 20



 1           17.     “Identify,” when used with respect to any document, means to state the document’s

 2   title and subject matter, form (e.g., letter, memorandum, email, etc.), document production number

 3   range, date, author(s), addressee(s), recipient(s), and name of its present custodian.

 4           18.     The terms “or” and “and” shall be read in the conjunctive and in the disjunctive

 5   wherever they appear, and neither of these words shall be interpreted to limit the scope of these

 6   requests.

 7           19.     The term “any” and “each” should be understood to include and encompass “all.”

 8           20.     All pronouns shall be construed to refer to the masculine, feminine, or neutral gen-

 9   der, in singular or plural, as in each case makes the request more inclusive.

10           21.     The use of a verb in any tense shall be construed as including the use of the verb in

11   all other tenses.

12           22.     The singular form of any word shall be deemed to include the plural. The plural

13   form of any word shall be deemed to include the singular.

14                                            INSTRUCTIONS

15           1.      Each interrogatory shall be answered separately and fully in writing under oath. If

16   you object to any of the interrogatories, you must state the reasons for the objection and answer to

17   the extent the interrogatory is not objectionable. See Fed. R. Civ. P. 33(b).

18           2.      If you cannot answer an interrogatory fully and completely after exercising due dil-

19   igence to make inquiry and secure the information to do so, please so state and answer each inter-

20   rogatory to the fullest extent possible. Specify the portion of the interrogatory you claim you are

21   unable to answer fully and completely, and further specify the facts on which you relied to support

22   your contention that you are unable to answer the interrogatory fully and completely. State what

23   knowledge, information or belief you have concerning the unanswered portion of the interrogatory,

24   and state fully, completely and in detail the acts done and inquiries made by you to show that you

25   have exercised due diligence to make an inquiry and secure the information necessary to answer

26   the interrogatory.

27

28
      AMAZON’S SECOND SET OF                           3                      CASE NO.: 5:18-md-02834-BLF
      INTERROGATORIES TO PERSONALWEB                                           CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 6 of 20



 1           3.      Pursuant to Fed. R. Civ. P. 26(b)(5), if you contend that any information requested

 2   herein is privileged or otherwise shielded from disclosure, and the information requested is with-

 3   held (in whole or in part) based on a claim of privilege or any other claim of immunity from dis-

 4   covery, (i) describe the factual and legal basis for your claim of privilege or immunity in sufficient

 5   detail so as to permit the Court to adjudicate the validity of the claim and (ii) provide all responsive

 6   information that does not fall within your claim of privilege. In addition, to the extent the withheld

 7   information is contained within a document, for each document or portion thereof withheld, state

 8   the following: (a) the type of document (e.g., email, letter, memorandum, contract, etc.); (b) its

 9   subject line or title, as appropriate; (c) its date; (d) its subject matter; (e) the identity of all persons

10   who authored, drafted, or prepared it; (f) the identity of all persons to whom it was directed, circu-

11   lated, or copied, or who had access thereto; (g) the grounds on which the document is being with-

12   held (e.g., “attorney-client privilege,” “work product immunity,” etc.); and (h) its present location.

13           4.      If a document or information contained in a document is responsive to an interrog-

14   atory, but that document subsequently has been destroyed or otherwise lost, describe the document

15   in detail. Within each description, include the following information: (a) the type of document

16   (e.g., email, letter, memorandum, contract, etc.); (b) its subject line or title, as appropriate; (c) its

17   date; (d) its subject matter; (e) the identity of all persons who authored, drafted, or prepared it;

18   (f) the identity of all persons to whom it was directed, circulated, or copied, or who had access

19   thereto; (g) the date or approximate date that the document was destroyed or otherwise lost; (h) the

20   identity of all persons who possessed the document at any time; (i) the identity of all persons who

21   destroyed or lost the document; (j) the identity of all persons at whose request or direction the

22   document was destroyed or lost; and (k) the identity of all persons who have or had knowledge of

23   the document’s contents.

24           5.      If a document or information contained in a document is responsive to an interrog-

25   atory, and that document is not in your possession, custody or control, identify the persons who

26   have possession, custody or control of such document. If such document was in your possession,

27   custody or control in the past but is no longer in your possession, custody or control, describe in

28
      AMAZON’S SECOND SET OF                              4                       CASE NO.: 5:18-md-02834-BLF
      INTERROGATORIES TO PERSONALWEB                                               CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 7 of 20



 1   detail what disposition was made of it, the reasons for such disposition, and identify any persons

 2   having any knowledge of, or responsible for, such disposition.

 3          6.      In the event that you object to any interrogatory on the ground that it is overbroad

 4   and/or unduly burdensome for any reason, respond to that interrogatory as narrowed to the extent

 5   necessary, in your judgment, to render it not overbroad/unduly burdensome and state specifically

 6   the extent to which you have narrowed that interrogatory for purposes of your response.

 7          7.      In the event that you object to any interrogatory on the ground that it is vague and/or

 8   ambiguous, identify the particular words, terms or phrases that are asserted to make such request

 9   vague and/or ambiguous and specify the meaning actually attributed to you by such words for pur-

10   poses of your response thereto.

11          8.      If you object to the scope or time period of an interrogatory and refuse to answer for

12   that scope or time period, state your objection and answer the interrogatory for the scope or time

13   period you believe is appropriate (including in your answer a specific statement as to why you

14   believe the scope or time period is inappropriate and the time period you used for your response).

15          9.      In the event you object to any part of an interrogatory on any other grounds and

16   refuse to answer, state your objection and answer the remaining portion of the interrogatory.

17          10.     You remain under a duty to supplement or amend any response herein in accordance

18   with Rule 26(e) of the Federal Rules of Civil Procedure, e.g., in the event that you or any of your

19   attorneys, agents, representatives or employees obtains further or different information after the

20   date of your initial answer.

21

22

23

24

25

26

27

28
      AMAZON’S SECOND SET OF                           5                     CASE NO.: 5:18-md-02834-BLF
      INTERROGATORIES TO PERSONALWEB                                          CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 8 of 20



 1                                           INTERROGATORIES

 2   INTERROGATORY NO. 11:

 3          For each asserted claim, describe in detail how the differences between that asserted claim

 4   and each invalidated claim materially alter the question of invalidity. Such description should in-

 5   clude, without limitation, a response explaining why each asserted claim should not be found to be

 6   invalid on the same grounds as each invalidated claim, and an identification of each specific claim

 7   element or limitation that PersonalWeb contends renders the scope of each asserted claim narrower

 8   or otherwise different than that of each invalidated claim.

 9   INTERROGATORY NO. 12:

10          For each claim of the ’310 patent that PersonalWeb contends Amazon infringes, identify

11   each claim element or limitation that PersonalWeb contends renders the scope of that claim nar-

12   rower or otherwise different than that of claim 70 of the ’310 patent, and explain how that identified

13   claim element or limitation makes the claim narrower or otherwise materially different than the

14   scope of claim 70 of the ’310 patent.

15   INTERROGATORY NO. 13:

16          For each claim of the ’420 patent that PersonalWeb contends Amazon infringes, identify

17   each claim element or limitation that PersonalWeb contends renders the scope of that claim nar-

18   rower or otherwise different than that of claim 70 of the ’310 patent, and explain how that identified

19   claim element or limitation makes the claim narrower or otherwise materially different than the

20   scope of claim 70 of the ’310 patent.

21   INTERROGATORY NO. 14:

22          For each claim of the ’442 patent that PersonalWeb contends Amazon infringes, identify

23   each claim element or limitation that PersonalWeb contends renders the scope of that claim nar-

24   rower or otherwise different than that of claim 70 of the ’310 patent, and explain how that identified

25   claim element or limitation makes the claim narrower or otherwise materially different than the

26   scope of claim 70 of the ’310 patent.

27

28
      AMAZON’S SECOND SET OF                           6                      CASE NO.: 5:18-md-02834-BLF
      INTERROGATORIES TO PERSONALWEB                                           CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 9 of 20



 1                                     Respectfully submitted,
 2
     Dated: April 25, 2019             FENWICK & WEST LLP
 3
                                       By: /s/ Melanie L. Mayer
 4                                         Melanie L. Mayer
 5                                         Counsel for
 6                                         AMAZON.COM, INC. and AMAZON WEB
                                           SERVICES, INC
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     AMAZON’S SECOND SET OF               7                      CASE NO.: 5:18-md-02834-BLF
     INTERROGATORIES TO PERSONALWEB                               CASE NO.: 5:18-cv-00767-BLF
     Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 10 of 20



 1                                    CERTIFICATE OF SERVICE

 2         I hereby certify that on this 25th day of April, 2019, a true and correct copy of the foregoing
 3   document was served on each party through their counsel of record via email.

 4    Michael A. Sherman                                  Theodore S. Maceiko
      masherman@stubbsalderton.com                        ted@maceikoip.com
 5    Jeffrey F. Gersh                                    MACEIKO IP
      jgersh@stubbsalderton.com                           420 2nd Street
 6    Sandeep Seth                                        Manhattan Beach, CA 90266
 7    sseth@stubbsalderton.com
      Wesley W. Monroe                                    Counsel for PersonalWeb Technologies, LLC
 8    wmonroe@stubbsalderton.com
                                                          David Wier
      Stanley H. Thompson                                 david.wier@level3.com
 9    sthompson@stubbsalderton.com                        Level 3 Communications, LLC
      Viviana Boero Hedrick                               1025 Eldorado Boulevard
10    vhedrick@stubbsalderton.com                         Broomfield, CO 80021
11    STUBBS ALDERTON & MARKILES, LLP
      15620 Ventura Blvd., 20th Floor                     Jose L. Patiño
      Sherman Oaks, CA 91403                              jpatino@foley.com
12                                                        Christopher C. Bolten
                                                          cbolten@foley.com
13    Counsel for PersonalWeb Technologies, LLC           Foley & Lardner LLP
                                                          3579 Valley Centre Drive, Suite 300
14                                                        San Diego, CA 92130
15                                                        Counsel for Level 3 Communications, LLC
16
                                                          /s/ Melanie L. Mayer
17
                                                          Melanie L. Mayer
18

19

20

21

22

23

24

25

26

27

28
      AMAZON’S SECOND SET OF                          8                     CASE NO.: 5:18-md-02834-BLF
      INTERROGATORIES TO PERSONALWEB                                         CASE NO.: 5:18-cv-00767-BLF
                          Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 11 of 20


                  1 MICHAEL A. SHERMAN (SBN 94783)
                       masherman@stubbsalderton.com
                  2 JEFFREY F. GERSH (SBN 87124)
                       jgersh@stubbsalderton.com
                  3 SANDEEP SETH (SBN 195914)
                       sseth@stubbsalderton.com
                  4 WESLEY W. MONROE (SBN 149211)
                       wmonroe@stubbsalderton.com
                  5 STANLEY H. THOMPSON, JR. (SBN 198825)
                       sthompson@stubbsalderton.com
                  6 VIVIANA BOERO HEDRICK (SBN 239359)
                       vhedrick@stubbsalderton.com
                  7 STUBBS, ALDERTON & MARKILES, LLP
                    15260 Ventura Blvd., 20th Floor
                  8 Sherman Oaks, CA 91403
                    Telephone:   (818) 444-4500
                  9 Facsimile:   (818) 444-4520

               10 Attorneys for PersonalWeb Technologies, LLC
                       [Additional Attorneys listed below]
               11
                                                             UNITED STATES DISTRICT COURT
               12
                                                         NORTHERN DISTRICT OF CALIFORNIA
               13
                                                                  SAN JOSE DIVISION
               14
                        IN RE PERSONAL WEB TECHNOLOGIES,                   CASE NO.: 5:18-md-02834-BLF
               15       LLC, ET AL., PATENT LITIGATION

               16
                        AMAZON.COM, INC., et al.,                          Case No.: 5:18-cv-00767-BLF
               17
                                           Plaintiffs,                     PERSONALWEB TECHNOLOGIES,
               18                                                          LLC’S RESPONSES TO AMAZON.COM,
                        v.                                                 INC. AND AMAZON WEB SERVICES,
               19                                                          INC.’S SECOND SET OF
                        PERSONALWEB TECHNOLOGIES, LLC, et                  INTERROGATORIES
               20       al.,
               21                          Defendants.
                                                                           Trial Date:   March 16, 2020
               22       PERSONALWEB TECHNOLOGIES, LLC
                        and LEVEL 3 COMMUNICATIONS, LLC,
               23
                                           Counterclaimants,
               24
                        v.
               25
                        AMAZON.COM, INC. and AMAZON WEB
               26       SERVICES, INC.,

               27                          Counterdefendants.

               28


                       PERSONALWEB’S RESPONSES TO AMAZON’S                                       CASE NO. 5:18-MD-02834-BLF
                       SECOND SET OF INTERROGATORIES                                             CASE NO. 5:18-CV-00767-BLF
4830-2838-2614, V. 1
                          Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 12 of 20


                  1             Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, PersonalWeb

                  2 Technologies, LLC (“PersonalWeb”), by and through counsel, hereby objects and responds to the
                  3 Second Set of Interrogatories of Amazon.com, Inc. and Amazon Web Services, Inc. (collectively
                  4 “Amazon”) as follows:
                  5                                           GENERAL OBJECTIONS

                  6             1.       The following general objections are stated with respect to each and every interrogatory

                  7 whether or not specifically identified in response thereto. To the extent any of these general objections
                  8 are not raised in any particular response, PersonalWeb does not waive those objections.
                  9             2.       PersonalWeb objects to each and every instruction and interrogatory to the extent that

               10 it seeks to impose duties beyond those required by the Federal Rules of Civil Procedure and the Local
               11 Rules of this district. PersonalWeb’s response shall be made only in accordance with the applicable
               12 rule(s).
               13               3.       PersonalWeb objects to each and every instruction and interrogatory to the extent that

               14 it seeks the disclosure of information protected by the attorney-client privilege, the attorney work-
               15 product doctrine, or any other applicable privilege, immunity, or protection, as provided by any
               16 applicable law. PersonalWeb does not intend to disclose such privileged or protected information.
               17               4.       PersonalWeb objects to each and every instruction, definition, and request to the

               18 extent that it seeks the disclosure of information protected by the attorney-client privilege, the
               19 attorney work-product doctrine, or any other applicable privilege, immunity, or protection, as
               20 provided by any applicable law. PersonalWeb does not intend to disclose such privileged or
               21 protected information. PersonalWeb’s inadvertent disclosure of any such information should not be
               22 deemed a waiver of any privilege, immunity, or protection, and PersonalWeb expressly reserves the
               23 right to object to the introduction at trial or to any other use of such information that may be
               24 inadvertently disclosed. PersonalWeb objects to discovery of attorney-client privileged
               25 communications after the filing of this lawsuit and all lawsuits that are part of this multidistrict
               26 litigation, Case No. 5:18-md-02834, and to the discovery of work-product materials generated after
               27 the filing of this lawsuit and all lawsuits that are part of this multidistrict litigation, Case No. 5:18-
               28


                                                                            1
                       PERSONALWEB’S RESPONSES TO AMAZON’S                                              CASE NO. 5:18-MD-02834-BLF
                       SECOND SET OF INTERROGATORIES                                                    CASE NO. 5:18-CV-00767-BLF
4830-2838-2614, V. 1
                          Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 13 of 20


                  1 md-02834. Per the parties’ Joint Preliminary Pretrial Conference Statement, PersonalWeb will not
                  2 identify these privileged or protected materials in a privilege log.
                  3             5.       The responses given herein shall not be deemed to waive any claim of privilege or

                  4 immunity PersonalWeb may have as to any response, document, or thing, or any question or right of
                  5 objection as to authenticity, competency, relevancy, materiality, admissibility, or any other objection
                  6 PersonalWeb may have as to a demand for further response to these or other Interrogatories, or to any
                  7 objection to the use of such information, documents, or things in any other proceeding filed after the
                  8 production of such information or documents.
                  9             6.       PersonalWeb objects to each and every definition inasmuch as it purports to define

               10 terms used by PersonalWeb in its responses. PersonalWeb explicitly rejects any of Amazon’s
               11 purported definitions applying to PersonalWeb’s responses, unless specifically stated otherwise.
               12               7.       PersonalWeb objects to each and every definition and each and every interrogatory

               13 including them as impermissibly vague, ambiguous, overly broad, and uncertain as the purportedly
               14 defined terms are not consistently capitalized or otherwise indicated as referring to a use as a
               15 purportedly defined term as compared to the use of the purportedly defined term in its ordinary usage.
               16               8.       PersonalWeb objects to each and every definition and interrogatory as overly broad,

               17 unduly burdensome, and not proportional to the needs of the case because they are not limited to a
               18 specific geographic area. PersonalWeb will only provide discovery with respect to the United States.
               19               9.       PersonalWeb objects to the definitions of “You,” “Your,” or “PersonalWeb” because

               20 PersonalWeb has no knowledge of the entity “PersonalWeb Technologies LLC.” To the extent that
               21 this definition is intended to refer to “PersonalWeb Technologies, LLC”, PersonalWeb objects to the
               22 definition as it seeks to broaden the scope of allowable discovery and seeks information that is not
               23 within the possession, custody, or control of PersonalWeb, but is in the possession of third-parties and
               24 non-parties to this lawsuit. PersonalWeb further objects to each and every interrogatory including
               25 “PersonalWeb” as impermissibly vague, ambiguous, overly broad, and uncertain as Amazon has given
               26 “PersonalWeb” different and inconsistent definitions in the preamble to the interrogatories and in the
               27 “Definitions” section of the interrogatories. PersonalWeb further objects to the definition of these
               28 terms to the extent it includes PersonalWeb attorneys and patent agents and seeks privileged and


                                                                          2
                       PERSONALWEB’S RESPONSES TO AMAZON’S                                           CASE NO. 5:18-MD-02834-BLF
                       SECOND SET OF INTERROGATORIES                                                 CASE NO. 5:18-CV-00767-BLF
4830-2838-2614, V. 1
                          Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 14 of 20


                  1 attorney-work product information. PersonalWeb will interpret these terms as referring to
                  2 PersonalWeb Technologies, LLC only.
                  3             10.      PersonalWeb objects to the definitions of “Amazon” to the extent that it purports to

                  4 extend to “all predecessors, parents, subsidiaries, divisions, officers, employees, agents, and attorneys
                  5 of Amazon.com, Inc. and Amazon Web Services, Inc., and each person acting or purporting to act on
                  6 their behalf or under their control” as broadening the scope of allowable discovery and seeks
                  7 information that is not within the possession, custody, or control of PersonalWeb as PersonalWeb does
                  8 not know the identity of such persons and entities or the nature of their legal relationship to Amazon.
                  9 PersonalWeb further objects to each and every interrogatory including “Amazon” as impermissibly
               10 vague, ambiguous, overly broad, and uncertain as Amazon has given “Amazon” different and
               11 inconsistent definitions in the preamble to the interrogatories and in the “Definitions” section of the
               12 interrogatories.
               13               11.      PersonalWeb objects to the definition of “patents-in-suit” because it refers to patents

               14 about which there is no case or controversy, particularly the ‘791 patent. None of PersonalWeb’s
               15 operative complaints against individual website operators allege infringement of the ‘791 patent.
               16               12.      PersonalWeb objects to the definitions of “all documents” as overly broad, unduly

               17 burdensome, and not proportional to the needs of the case to the extent that is imposes obligations on
               18 PersonalWeb beyond those in Fed. R. Civ. P. 26 and 33.
               19               13.      PersonalWeb objects to the definitions of “communication” as overly broad, unduly

               20 burdensome, and not proportional to the needs of the case to the extent that is imposes obligations on
               21 PersonalWeb beyond those in Fed. R. Civ. P. 26 and 33.
               22               14.      PersonalWeb objects to the definitions of “Identify” as overly broad and unduly

               23 burdensome, vague and ambiguous, not proportional to the needs of this case, and failing to describe
               24 the information sought with reasonable particularity. PersonalWeb will interpret this term as “List the
               25 natural person, legal entity, or document.”
               26               15.      PersonalWeb objects to the definition “materially alter the question of invalidity” as

               27 overly broad, unduly burdensome, and not proportional to the needs of the case to the extent that it
               28 imposes obligations on PersonalWeb beyond those in Fed. R. Civ. P. 26 and 33.


                                                                            3
                       PERSONALWEB’S RESPONSES TO AMAZON’S                                              CASE NO. 5:18-MD-02834-BLF
                       SECOND SET OF INTERROGATORIES                                                    CASE NO. 5:18-CV-00767-BLF
4830-2838-2614, V. 1
                          Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 15 of 20


                  1             16.      PersonalWeb objects to the interrogatories to the extent that they seek information

                  2 equally available to Amazon in the public domain or that is already in the possession, custody, or
                  3 control of Amazon.
                  4             17.      PersonalWeb objects to the interrogatories to the extent that they seek information that

                  5 is in the possession, custody, or control of parties over whom PersonalWeb has no control.
                  6             18.      Nothing contained herein may be construed as an admission relative to the existence or

                  7 non-existence of any information, and no response may be construed as an admission with respect to
                  8 the relevancy or admissibility in evidence of any statement or characterization contained in the
                  9 interrogatories or respecting the authenticity, competency, relevancy, materiality, or admissibility of
               10 any information, document or thing referenced by the interrogatories.
               11               Discovery in this matter is ongoing and PersonalWeb reserves the right to revise or supplement

               12 any response herein.
               13               These General Objections are applicable to and are incorporated in each specific response

               14 herein without further reference. The inclusion of specific objection(s) in response to any
               15 interrogatories shall not be construed as a waiver of such objection(s), or any of these objections, in
               16 any other response.
               17
               18                                            RESPONSES AND OBJECTIONS

               19               Subject to the foregoing General Objections, which are incorporated by reference as if set forth

               20 fully in each and every response, PersonalWeb also specifically responds and objects to the
               21 interrogatory as follows:
               22 INTERROGATORY NO. 11:
               23               For each asserted claim, describe in detail how the differences between that asserted claim and

               24 each invalidated claim materially alter the question of invalidity. Such description should include,
               25 without limitation, a response explaining why each asserted claim should not be found to be invalid
               26 on the same grounds as each invalidated claim, and an identification of each specific claim element or
               27
               28


                                                                            4
                       PERSONALWEB’S RESPONSES TO AMAZON’S                                              CASE NO. 5:18-MD-02834-BLF
                       SECOND SET OF INTERROGATORIES                                                    CASE NO. 5:18-CV-00767-BLF
4830-2838-2614, V. 1
                          Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 16 of 20


                  1 limitation that PersonalWeb contends renders the scope of each asserted claim narrower or otherwise
                  2 different than that of each invalidated claim.
                  3 RESPONSE TO INTERROGATORY NO. 11:
                  4             In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

                  5 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
                  6 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
                  7 the Federal Rules of Civil Procedure. PersonalWeb further objects to this Interrogatory to the degree
                  8 that it calls for information protected by the attorney-client privilege or the work-product doctrine.
                  9             PersonalWeb objects to this Interrogatory to the extent it seeks information related to the

               10 validity of the patents-in-suit. PersonalWeb’s patents are presumed valid under 35 U.S.C. §282, and
               11 Amazon bears the burden of establishing invalidity by clear and convincing evidence.
               12               Further, this interrogatory is premature in that the Court has not yet construed the contested

               13 terms of the patents-in-suit and PersonalWeb has not yet received Amazon’s expert report on
               14 invalidity.
               15               For at least the foregoing reasons, PersonalWeb will not respond to this Interrogatory No. 11.

               16 INTERROGATORY NO. 12:
               17               For each claim of the ’310 patent that PersonalWeb contends Amazon infringes, identify

               18 each claim element or limitation that PersonalWeb contends renders the scope of that claim narrower
               19 or otherwise different than that of claim 70 of the ’310 patent, and explain how that identified claim
               20 element or limitation makes the claim narrower or otherwise materially different than the scope of
               21 claim 70 of the ’310 patent.
               22 RESPONSE TO INTERROGATORY NO. 12:
               23               In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

               24 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
               25 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
               26 the Federal Rules of Civil Procedure. PersonalWeb further objects to this Interrogatory to the degree
               27 that it calls for information protected by the attorney-client privilege or the work-product doctrine.
               28               PersonalWeb objects to this Interrogatory to the extent it seeks information related to the


                                                                           5
                       PERSONALWEB’S RESPONSES TO AMAZON’S                                            CASE NO. 5:18-MD-02834-BLF
                       SECOND SET OF INTERROGATORIES                                                  CASE NO. 5:18-CV-00767-BLF
4830-2838-2614, V. 1
                          Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 17 of 20


                  1 validity of the patents-in-suit. PersonalWeb’s patents are presumed valid under 35 U.S.C. §282, and
                  2 Amazon bears the burden of establishing invalidity by clear and convincing evidence.
                  3             Further, this interrogatory is premature in that the Court has not yet construed the contested

                  4 terms of the patents-in-suit and PersonalWeb has not yet received Amazon’s expert report on
                  5 invalidity.
                  6             For at least the foregoing reasons, PersonalWeb will not respond to this Interrogatory No. 12.

                  7 INTERROGATORY NO. 13:
                  8             For each claim of the ’420 patent that PersonalWeb contends Amazon infringes, identify each

                  9 claim element or limitation that PersonalWeb contends renders the scope of that claim narrower or
               10 otherwise different than that of claim 70 of the ’310 patent, and explain how that identified claim
               11 element or limitation makes the claim narrower or otherwise materially different than the scope of
               12 claim 70 of the ’310 patent.
               13 RESPONSE TO INTERROGATORY NO. 13:
               14               In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

               15 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
               16 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
               17 the Federal Rules of Civil Procedure. PersonalWeb further objects to this Interrogatory to the degree
               18 that it calls for information protected by the attorney-client privilege or the work-product doctrine.
               19               PersonalWeb objects to this Interrogatory to the extent it seeks information related to the

               20 validity of the patents-in-suit. PersonalWeb’s patents are presumed valid under 35 U.S.C. §282, and
               21 Amazon bears the burden of establishing invalidity by clear and convincing evidence.
               22               Further, this interrogatory is premature in that the Court has not yet construed the contested

               23 terms of the patents-in-suit and PersonalWeb has not yet received Amazon’s expert report on
               24 invalidity.
               25               For at least the foregoing reasons, PersonalWeb will not respond to this Interrogatory No. 13.

               26 INTERROGATORY NO. 14:
               27               For each claim of the ’442 patent that PersonalWeb contends Amazon infringes, identify each

               28 claim element or limitation that PersonalWeb contends renders the scope of that claim narrower or


                                                                           6
                       PERSONALWEB’S RESPONSES TO AMAZON’S                                            CASE NO. 5:18-MD-02834-BLF
                       SECOND SET OF INTERROGATORIES                                                  CASE NO. 5:18-CV-00767-BLF
4830-2838-2614, V. 1
                          Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 18 of 20


                  1 otherwise different than that of claim 70 of the ’310 patent, and explain how that identified claim
                  2 element or limitation makes the claim narrower or otherwise materially different than the scope of
                  3 claim 70 of the ’310 patent.
                  4 RESPONSE TO INTERROGATORY NO. 14:
                  5             In addition to the General Objections, PersonalWeb objects to this Interrogatory on the grounds

                  6 that it is not a single interrogatory, but instead consists of multiple sub-parts, which, when taken
                  7 together with Amazon’s other interrogatories, exceed the numbers of interrogatories permissible under
                  8 the Federal Rules of Civil Procedure. PersonalWeb further objects to this Interrogatory to the degree
                  9 that it calls for information protected by the attorney-client privilege or the work-product doctrine.
               10               PersonalWeb objects to this Interrogatory to the extent it seeks information related to the

               11 validity of the patents-in-suit. PersonalWeb’s patents are presumed valid under 35 U.S.C. §282, and
               12 Amazon bears the burden of establishing invalidity by clear and convincing evidence.
               13               Further, this interrogatory is premature in that the Court has not yet construed the contested

               14 terms of the patents-in-suit and PersonalWeb has not yet received Amazon’s expert report on
               15 invalidity.
               16               For at least the foregoing reasons, PersonalWeb will not respond to this Interrogatory No. 14.

               17               Respectfully submitted,

               18       Dated: May 28, 2019                            STUBBS ALDERTON & MARKILES, LLP

               19                                                      By: /s/ Wesley A. Monroe
                                                                          Michael A. Sherman
               20                                                         Jeffrey F. Gersh
               21                                                         Sandeep Seth
                                                                          Wesley W. Monroe
               22                                                         Viviana Boero Hedrick
                                                                          Stanley H. Thompson, Jr.
               23
                                                                          Attorneys for Plaintiff PERSONALWEB
               24
                                                                          TECHNOLOGIES, LLC
               25
               26
               27
               28


                                                                           7
                       PERSONALWEB’S RESPONSES TO AMAZON’S                                            CASE NO. 5:18-MD-02834-BLF
                       SECOND SET OF INTERROGATORIES                                                  CASE NO. 5:18-CV-00767-BLF
4830-2838-2614, V. 1
                          Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 19 of 20


                  1                                          MACEIKO IP

                  2
                                                               Theodore S. Maceiko (SBN 150211)
                  3                                            ted@maceikoip.com
                                                               MACEIKO IP
                  4                                            420 2nd Street
                  5                                            Manhattan Beach, CA 90266
                                                               Telephone: (310) 545-3311
                  6                                            Facsimile: (310) 545-3344

                  7                                            Attorney for Plaintiff
                                                               PERSONALWEB TECHNOLOGIES, LLC
                  8
                  9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28


                                                               8
                       PERSONALWEB’S RESPONSES TO AMAZON’S                             CASE NO. 5:18-MD-02834-BLF
                       SECOND SET OF INTERROGATORIES                                   CASE NO. 5:18-CV-00767-BLF
4830-2838-2614, V. 1
                          Case 5:18-md-02834-BLF Document 489-1 Filed 08/16/19 Page 20 of 20


                  1                                          CERTIFICATE OF SERVICE

                  2         I hereby certify that on this 28th day of May 2019, a true and correct copy of the foregoing
                    document, PersonalWeb’s Responses to Amazon.com, Inc. and Amazon Web Services, Inc.’s Second
                  3 Set of Interrogatories (Nos. 11-14), was served on each party through their counsel of record via
                  4 email.
                  5      J. David Hadden
                         dhadden@fenwick.com
                  6      Saina S. Shamilov
                         sshamilov@fenwick.com
                  7      Melanie L. Mayer
                         mmayer@fenwick.com
                  8      Phillip J. Haack
                         phaack@fenwick.com
                  9      Ravi R. Ranganath
                         rranganath@fenwick.com
               10        Chieh Tung
                         ctung@fenwick.com
               11        Todd R. Gregorian
                         tgregorian@fenwick.com
               12        FENWICK & WEST LLP
                         Silicon Valley Center
               13        801 California Street
                         Mountain View, CA 94041
               14
                         Attorneys for Amazon.com, Inc. and Amazon
               15        Web Services, Inc.
               16                                                   /s/ Viviana Boero Hedrick
               17                                                   VIVIANA BOERO HEDRICK

               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28


                                                                       9
                       PERSONALWEB’S RESPONSES TO AMAZON’S                                       CASE NO. 5:18-MD-02834-BLF
                       SECOND SET OF INTERROGATORIES                                             CASE NO. 5:18-CV-00767-BLF
4830-2838-2614, V. 1
